Mr. Justice McDonald delivered the opinion of the court. 3. Carriers, § 40* — what is duty of carrier as to seating of gasoline tank car. The seating of the main -valve on the lower side of a tank car used for gasoline is an incident to the loading of the car, which it is the duty of the carrier to see is properly seated where the shipper does not assume the responsibility. 4. Carriers, § 40* — when refining company is agent of shipper in seating of valve and loading tank car. A refining company is the agent of the shipper in seating the main valve in a gasoline tank car and in loading it, where the refining company orders the car for the shipper and executes a bill of lading on behalf of the shipper and loads the car, pursuant to its custom, without making arrangement with the carrier therefor. 5. Carriers — when carrier charged with notice of defective valve in tank car. Where a valve in a gasoline tank car becomes leaky en route, the carrier cannot be charged with notice thereof until there are outward manifestations of such conditions. 6. Carriers — when carrier not liable for loss of gasoline due to defective outlet of tank car. Where the employees of a carrier, at a point where a tank car for gasoline is to be turned over to a connecting carrier, first ascertain the leaky condition of the outlet casting of the car and immediately take steps to prevent a total loss, and it does not appear that they are negligent, the carrier is not liable for the loss.